FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 4, 2022

                                     No. 04-21-00449-CV

                                    Paula MANZANARES,
                                           Appellant

                                                  v.

                                       Perry ALVAREZ,
                                            Appellee

                          From the County Court, Frio County, Texas
                                    Trial Court No. 9704
                          Honorable Arnulfo C. Luna, Judge Presiding


                                        ORDER
Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Lori I. Valenzuela, Justice

        On February 9, 2022, this court issued an opinion and order dismissing this case for lack
of jurisdiction. On February 23, 2022, appellant filed a motion for rehearing. After considering
the motion, the motion is DENIED.


                                                       _________________________________
                                                       Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2022.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court